Citation Nr: 9918069	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-24 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from July 1959 to 
April 1963.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in Boston, 
Massachusetts (hereinafter RO).


REMAND

The veteran contends that he incurred bilateral hearing loss 
in service as a result of noise exposure while in service.  
The veteran testified at a personal hearing before the Board 
in March 1999, that his military occupational specialty was 
that of a field artilleryman.  He further testified that he 
was not exposed to noise subsequent to service discharge.  

Of record are private medical reports relating the veteran's 
current hearing loss to noise exposure.  The United States 
Court of Appeals for Veterans Claims (hereinafter Court) has 
held that "[w]here, as here, the record before the [Board] 
was clearly inadequate, remand [to the RO] is required."  
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  The Board 
concludes that an additional VA examination and further 
medical opinions would provide a record upon which a fair, 
equitable, and procedurally correct decision on the claim for 
entitlement to service connection for bilateral hearing loss 
can be made.  38 C.F.R. §§ 3.326, 3.327 (1998).

Accordingly, this case is remanded to the RO for the 
following actions:

1.   The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for hearing loss 
since service discharge.  If appropriate, 
the RO should also 

obtain duly executed authorization 
release forms and obtain all records, 
which are not on file.  

2.  The RO should request that the 
veteran be scheduled for an examination 
by a specialist in ear disorders to 
determine the nature, severity, and 
etiology of any hearing loss.  In 
addition, an audiological examination 
should be conducted, as well as any other 
testing deemed necessary.  The examiner 
should obtain a detailed history from the 
veteran of noise exposure during service 
and since his release from service.  
Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
render an opinion as to whether any 
hearing loss found is related to the 
veteran's military service, to include 
in-service acoustic trauma.  A complete 
rational for any opinion expressed should 
be included in the examination report.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

4. Following completion of the foregoing, 
the RO should review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 

examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran.  After the veteran has had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).   This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional 

evidence or argument while the case is in remand status at 
the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992). 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


